DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 10/11/2021 and Applicant’s request for reconsideration of application 13/312004 filed  10/11/2021.
As such, claims 1-14, 16, 17, 19, 22-26, and 28-31 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-14, 16, 17, 19, 22-26, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of converting a 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, and independent claim 22 

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “generating a  single screen configured to receive data pertaining to multiple structured products, receiving, input comprising a data set, the data set identifying at least a first structured product and a second structured product, wherein each of the first and second structured products require processing by a respective first processing facility and second processing facility, receiving a selection of a pre- defined product grouping of one or more structured product types, the one or more structured product types comprising at least the first structured product and the second structured product, updating the display one or more fields on the single screen, the one or more fields configured to receive information required for processing the first structured product and second structured product;

	identifying a second portion of information needed for defining the first structured product and the second structured product according to specifications of the first and second processing facilities;
	receiving the second portion of information as additional input to a second portion of the one or more fields, defining based on one or more of the first portion of information and the second portion of information, the first structured product such that it complies with processing specifications of the first processing facility;
	defining based on one or more of the first portion of information and the second portion of information, the second structured product such that it complies with processing specifications of the second processing facility; and 	submitting the first structured product to the first processing facility and the second structured product to the second processing facility”. 

Claim 22 comprises inter alia the functions or steps of “generate a single screen configured to receive data pertaining to multiple structured products, receive input comprising a data set, the data set identifying at least a first structured product and a second structured product, wherein each of the first and second structured products require processing by a respective first processing facility and second processing facility, receive a selection of a pre-defined product grouping of one or more structured product types, the one or more structured 
	define, based on one or more of the first portion of information and the second portion of information, the second structured product such that it complies with processing specifications of the second processing facility the first structured product to the first processing facility and the second structured product to the second processing facility”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer 
As for dependent claims 2-14, 16, 17, 19, 23-26, and 28-31, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The use of an user interface to display certain data is described and claimed at a high level of generality. The specification does not once indicate that the use of a single screen is central to the problem being solved. In fact, the phrase “single screen” or any analogous phrase is not even mentioned in the specification. Paragraphs [0011 0013 0014] state that the “are screenshots illustrating exemplary interfaces” and Figure 5e shows multiple screens. Populating fields and arranging data merely requires the selection of certain data for display which any general purpose computer can perform. Thus, the claimed user interface is merely used as a tool to receive data as part of the abstract idea of the claims which is converting a trade transaction agreement into one or more structured products for submission to a post-trade processing facility. 
Regarding applicant’s argument that “[0003]. For example, conventional post-trade processing facilities, such as clearing houses, “often do not ... accept submission of these complex bundles, instead requiring that the bundles be decomposed prior to submission and submitted as one or more listed products.” /d. This means that conventional electronic trading systems are only able to except and process information for one product at a time. This process has to be 
different type of product) in order to process different types of products. See id. As a result of these and other deficiencies, conventional GUIs cause bottlenecks that introduce latency as well as inefficiencies into product processing. As will be appreciated, such latency can cause market data (which may be used to process the product information) to become stale and inaccurate”, there is no evidence in the specification that the problem being solved is that of reducing “bottlenecks that introduce latency” by the use of a user interface or that the present disclosed displayed eliminate the such issues. 
Regarding applicant's argument directed toward Berkheimer, the applicant appears to confusion the requirement under step 2B of patent eligibility analysis, which the Berkheimer v. HP, Inc. memo dated April 19, 2018 is directed toward,  with that of the requirements under step 2A. the Berkheimer decision does not change the basic subject matter eligibility frame work as set forth in the MPEP§ 2106, but instead clarifies the inquiry into whether additional elements or combinations of elements represent well-understood, routine, and conventional activities. In the present set of claims, the examiner has cited court decisions 
As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zajac (PGPub No. 20020120547) teaches [0063] As mentioned above, the system engine 110 may support a GUI 1210, an example of which being shown in FIG. 2. The GUI 1210 is a single user interface that shows the consolidated IDB prices. The GUI 1210 may be configured to allow for single keystroke execution of trades. Moreover, GUI 1210 may be configured so that a single screen is displayed for a particular type of product, e.g., a specific financial instrument such as Treasuries. The GUI 1210 may be customizable to a particular user or to a particular dealer employing one or more users. Therefore, the implementation illustrated in FIG. 2 is merely an example.
Figures 2-5 show a GUI for entering financial instruments products. 
Fox (US Patent No. 7080018) teaches in one embodiment, the present invention includes a graphical user interface. In particular embodiments, the graphical user interface of this invention can either be installed in the form of software or provided to users over the Internet through a variety of frameworks (including, but not limited to, a MS ASP.NET enabled password-protected framework) that allows users to (1.) analyze the Structured Finance Product Information in meaningful graphical and tabular form, (2.) create, price, and hedge entire portfolios of structured finance products and generic hedge instruments from information in the Structured Finance Product Database (the “User Structured Finance Product Portfolios”), and (3.) track the performance of the User Structured Finance Product Portfolios. In both (1.) and (2.) the user is granted the latitude to select certain risk measures from a range of values that are reflective of different fundamental assumptions regarding the volatility and severity of economic events that enable such users to observe a range of personalized values.
Figures 2-5 show a GUI for entering financial instruments products.
FIGS. 6-31 depict various views of an embodiment of the graphical user interface of this invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/11/2022